J-A15003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: PETITION OF C.R.J.                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: C.R.J.                          :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1387 WDA 2021

               Appeal from the Order Entered October 20, 2021
     In the Court of Common Pleas of Allegheny County Orphans' Court at
                             No(s): CC 0200559


BEFORE: BOWES, J., KUNSELMAN, J., and SULLIVAN, J.

MEMORANDUM BY BOWES, J.:                             FILED: AUGUST 22, 2022

       C.R.J. (“Appellant”) appeals the October 20, 2021 order denying his

petition for restoration of his right to possess a firearm pursuant to 18 Pa.C.S.

§ 6105(f)(1). We affirm in part, vacate in part, and remand with instructions.

       Due to the nature of our holding, we will review the factual and

procedural history of this case only briefly.           On May 24, 2001, and

February 17, 2002, respectively, Appellant was involuntarily committed to the

Western Psychiatric Institute and Clinic (“WPIC”) pursuant to 50 P.S. § 7302

(“§ 302”).1     While the underlying reasons for Appellant’s commitment in
____________________________________________


1 In its opinion pursuant to Pa.R.A.P. 1925(a), the trial court states at multiple
junctures that Appellant’s records indicate that he was also subjected to an
involuntary commitment pursuant to 50 P.S. § 7303(a) (“Section 303), which
provides for “involuntary emergency treatment” that extends beyond the 120
hours permitted under Section 302. See Trial Court Opinion, 1/28/22, at 3-
4, 8. Our review of the certified record has revealed no such documentation
(Footnote Continued Next Page)
J-A15003-22



May 2001 are not readily evident from the certified record, the circumstances

of his February 2002 commitment were summarized by the trial court, as

follows:

       [T]he February 2002 commitment had been prompted by episodes
       of suicidal ideation and by attempted suicide, as averred by
       [Appellant’s] stepmother. Purportedly, that conduct had been
       compounded by violent threats to others, including a threat made
       by [Appellant] to cut his stepmother’s throat and to kill [her] in
       her sleep. Physician’s notes contained in that February 2002
       commitment record further stated that [Appellant] displayed poor
       judgment, had limited insight, and was dysthymic.

Trial Court Opinion, 1/25/22, at 3. Both commitments eventually ended with

Appellant’s release.     As a consequence of these involuntary commitments,

Appellant is not permitted to “use, control, sell, transfer, or obtain a license

to possess, use, control, sell, transfer or manufacture a firearm in this

Commonwealth.” See 18 Pa.C.S. § 6105(a)(1), (c)(4).

       More than twenty years after his first involuntary commitment,

Appellant filed a petition challenging the sufficiency of the evidence of his

involuntary commitment pursuant to 18 Pa.C.S. § 6111.1(g)(2) (“A person

who is involuntarily committed pursuant to [§] 302 . . . may petition the court

to review the sufficiency of the evidence upon which the commitment was

based.”). See Petition for Expungement and Restoration, 4/23/21, at ¶¶ 18-



____________________________________________


to support this conclusion. Due to the nature of our holding, we express no
further opinion on this issue at this juncture. However, we note that the
factual findings of the trial court must be supported by the certified record.

                                           -2-
J-A15003-22


21. Appellant also sought relief pursuant to 18 Pa.C.S. § 6105(f)(1), which

prohibits certain individuals from possessing firearms. (“Upon application to

the court of common pleas . . . by an applicant subject to the prohibitions

under subsection (c)(4), the court may grant such relief as it deems

appropriate if the court determines that the applicant may possess a firearm

without risk to the applicant or any other person.”). Id. at ¶¶ 22-29. Thus,

Appellant sought expungement of the records of his involuntary commitments

and restoration of his firearms rights. Specifically, these requests related to

Appellant’s desire to open an armed security business here in Pennsylvania.

      The trial court held a hearing on October 20, 2021. The Commonwealth

was represented by the Philadelphia State Police (“PSP”), who presented an

immediate oral motion to dismiss the § 6111.1(g)(2) portion of Appellant’s

petition due to the expiration of the statute of limitations. See N.T. Hearing,

10/20/21, at 4-5. On this particular point, Appellant demurred and requested

leave to file a brief on the issue after the hearing. Id. at 5. However, no

response or argument was ever submitted on this discrete issue by Appellant.

Appellant presented testimony from a mental health therapist, Andre Scott,

who testified that Appellant was: (1) not a danger to himself or others; and

(2) capable of safely possessing a firearm.    Id. at 14-15.    Petitioner also

testified at the hearing concerning his background and his desire to have his

firearms rights reinstated. Id. at 26-35.




                                     -3-
J-A15003-22


      In an order dated October 20, 2021, the trial court denied Appellant’s

petition. On November 1, 2021, Appellant filed a motion for reconsideration,

which the trial court denied.       See Order, 11/8/21, at 1 (unpaginated).

Thereafter, Appellant filed a timely notice of appeal on November 19, 2021.

Both the trial court and Appellant have complied with Pa.R.A.P. 1925(b).

      Appellant has raised two issues for our consideration:

      I.     Whether the trial court erred in denying the petition of
      [Appellant] to expunge his involuntary commitment due to
      insufficiency pursuant to 18 Pa.C.S. § 6111.1(g)(2)?

      II.  Whether the trial court erred in denying the petition of
      [Appellant] to restore his right to possess a firearm pursuant to
      18 Pa.C.S. § 6105(f)(1)?

Appellant’s brief at 7. We have reordered these issues for ease of disposition.

      From the outset of our analysis, we emphasize that Appellant’s petition

requested two separate types of relief: (1) expungement of the records of his

involuntary   commitment      due    to   insufficient   evidence   pursuant   to

§ 6111.1(g)(2); and (2) reinstatement of his rights under § 6105(f)(1). While

these statutes are related insomuch as both provisions concern the potential

restoration of a person’s right to bear firearms under Pennsylvania law, the

respective relief and legal standards under each provision are distinct.

      Appellant’s first claim concerns the trial court’s denial of his request for

expunction pursuant to § 6111.1(g)(2). This Court reviews “the trial court’s

denial of a motion for expunction for an abuse of discretion.”        A.M.M. v.




                                      -4-
J-A15003-22


Pennsylvania State Police, 194 A.3d 1114, 1117 (Pa.Super. 2018).            In

pertinent part, § 6111.1(g)(2) provides as follows:

      (g) Review by court.—

            ....

         (2) A person who is involuntarily committed pursuant to [§
         302] may petition the court to review the sufficiency of the
         evidence upon which the commitment was based. If the
         court determines that the evidence upon which the
         involuntary commitment was based was insufficient, the
         court shall order that the record of the commitment
         submitted to the [PSP] be expunged.


18 Pa.C.S. § 6111.1(g)(2). This Court has concluded that “an expungement

petition under 18 Pa.C.S. § 6111.1(g)(2) is a civil action that is subject to a

six-year statute of limitation pursuant to 42 Pa.C.S. § 5527(b).” In re P.M.,

230 A.3d 454, 458 (Pa.Super. 2020); see also 42 Pa.C.S. § 5527(b) (“Any

civil action or proceeding which is neither subject to another limitation

specified in this subchapter or excluded from the application of a period of

limitation by section 5531 . . . must be commenced within six years.”).

      As noted earlier, PSP sought dismissal of this matter based upon the

statute of limitations at the hearing in the trial court and Appellant did not

substantively respond. See N.T. Hearing, 10/20/21, at 4-5. PSP has raised

the same argument in its brief to this Court.         See PSP brief at 9-10.




                                     -5-
J-A15003-22


Accordingly, we do not raise this matter on our own authority.2 Although the

trial court did not rule on this particular issue in denying Appellant’s petition,

this Court “may affirm the judgment of the lower court where it is correct on

any legal ground or theory disclosed by the record, regardless of the reason

or theory adopted by the trial court.” Roy by and through Roy v. Rue, 273

A.3d 1174, 1190 n.13 (Pa.Super. 2022).

       Instantly, there is no dispute that Appellant’s request for relief under

§ 6111.1(g)(2) was filed approximately nineteen years after his involuntary

commitment took place. Since Appellant filed his petition for expungement

nearly two decades after his involuntary commitment and well beyond the six-

year statute of limitations, the trial court did not abuse its discretion in denying

it. Accord P.M., supra at 458. Accordingly, no relief is due with respect to

Appellant’s claim pursuant to § 6111.1(g)(2). Thus, we will affirm that aspect

of the trial court’s holding.

       We now turn to Appellant’s distinct claims arising under § 6105.          In

relevant part, this statute provides as follows:

       (a) Offense defined.--

          (1) A person . . . whose conduct meets the criteria in
          subsection (c) shall not possess, use, control, sell, transfer,
          or manufacture or obtain a license to possess, use, control,
          sell, transfer, or manufacture a firearm in this
          Commonwealth.
____________________________________________


2  It is well-established under Pennsylvania law that a court may not raise an
issue concerning the statute of limitations sua sponte. See Harris v.
Couttien, 261 A.3d 527, 530 n.4 (Pa.Super. 2021).

                                           -6-
J-A15003-22


            ....

      (c) Other persons.— . . . [T]he following persons shall be subject
      to the prohibition of subsection (a):

            ....

         (4) A person who has been adjudicated as an incompetent
         or who has been involuntarily committed to a mental
         institution for inpatient care and treatment under section
         302, 303 or 304 of the provisions of the act of July 9, 1976
         (P.L. 817, No. 143),2 known as the Mental Health
         Procedures Act. . . .

            ....

      (f) Other exemptions and proceedings.—

         (1) Upon application to the court of common pleas under
         this subsection by an applicant subject to the prohibitions
         under subsection (c)(4), the court may grant such relief as
         it deems appropriate if the court determines that the
         applicant may possess a firearm without risk to the applicant
         or any other person.

18 Pa.C.S. § 6105(a)(1), (c)(4), (f)(1).

      This statute “plainly leaves the decision of whether to restore the right

to possess a firearm within the discretion of the trial court.” In re E.H., 233

A.3d 820, 823 (Pa.Super. 2020). Accordingly, we review such determinations

for an abuse of discretion. See E.G.G. v. Pennsylvania State Police, 219

A.3d 679, 683 (Pa.Super. 2019). In this context, an abuse of discretion is

“not merely an error in judgment,” but “occurs when the law is overridden

or misapplied, or the judgment exercised is manifestly unreasonable, or the

result of partiality, prejudice, bias, or ill will, as shown by the evidence of

record.” E.H., supra at 823 (citing E.G.G., supra at 683) (emphasis added).

                                     -7-
J-A15003-22


      As noted above, the relief available under § 6105(f)(1) is distinct from

§ 6111.1(g)(2). See Commonwealth v. Smerconish, 112 A.3d 1260, 1265

(Pa.Super. 2015) (“Subsection 6105(f)(1) is intended solely for the restoration

of the right to possess firearms, not for the expunction of a record of

involuntary commitment under the [MHPA].”).         Accordingly, a petitioner’s

ineligibility for expunction under § 6111.1(g)(2) does not preclude relief under

§ 6105(f)(1). See In re Vencil, 152 A.3d 235, 246 n.10 (Pa. 2017) (“[E]ven

if the record of [a petitioner’s] commitment is not expunged [pursuant to

§ 6111.1(g)(2)], [§] 6105(f)(1) of the Uniform Firearms Act provides another

mechanism for [the petitioner] to obtain her firearms rights[.]”).

      Instantly, the trial court conflated its discussion of these two statutory

provisions by framing Appellant’s petition as solely implicating § 6111.1(g)(2).

See Trial Court Opinion, 1/28/22, at 4 (“Petitioner failed to provide evidence

sufficient to contradict or countervail the facts and findings set forth in the

mental health commitment records.”).       Overall, the trial court erroneously

treated Appellant’s petition as seeking only the remedy of expunction:

      A declaration of current competency and an assertion of an
      inability to recall conduct reported in a mental health commitment
      record are inadequate to warrant an expungement. Similarly, a
      mental health assessment which confirms only the current
      competency of an individual does not, in itself, warrant
      expungement of the record of an involuntary commitment
      imposed some years ago.

            ....

      Petitioner’s evidence, being confined to an assessment of his
      conduct and circumstances in 2019 – nearly two decades beyond

                                     -8-
J-A15003-22


      the involuntary commitments in question – failed to address in
      any meaningful manner the sufficiency of the findings made by an
      examining physician at the time of the [Section] 302 commitment.
      For that reasons, Petitioner’s proof was determined to be
      inadequate to support the petition for expungement.

            ....

      Because the evidence presented in this matter was inadequate to
      support a finding that the involuntary commitments of nearly two
      decades ago were unfounded, an expungement of the
      involuntar[y] commitment for psychiatric treatment under [§] 302
      was not granted.

Trial Court Opinion, 1/28/22, at 5-7.

      Critically, the trial court’s error here does not merely mischaracterize

the nature of Appellant’s request for relief, it completely misconstrues the

relevant legal standard. Specifically, the threshold for granting relief pursuant

to § 6105(f)(1) is not whether a petitioner can prove that his underlying

involuntary commitment was not supported by sufficient evidence. That is

the sole province of § 6111.1(g)(2).     Rather, petitioners proceeding under

§ 6105(f)(1) are required to establish that they “may possess a firearm

without risk to [themselves] or any other person.” 18 Pa.C.S. § 6105(f)(1).

As Appellant has aptly observed in his brief, the trial court did not issue any

findings on that subject pursuant to § 6105(f)(1). See Appellant’s brief at 12

(“The trial court’s opinion does not indicate that [Appellant] was a risk of harm

to himself or others and was silent on the issue.”).

      As noted above, the misapplication of law constitutes reversible error in

this context. See E.H., supra at 823. Accordingly, we conclude that the trial


                                      -9-
J-A15003-22


court has abused its discretion by failing to properly distinguish between

Appellant’s two distinct prayers for relief. Thus, we vacate that portion of the

trial court’s order denying Appellant’s request for relief under § 6105(f)(1).

On remand, the trial court shall reconsider this aspect of Appellant’s petition

while applying the correct legal standard: whether Appellant may possess a

firearm without risk to himself “or any other person.” 18 Pa.C.S. § 6105(f)(1).

      Order affirmed in part and vacated in part.        Case remanded with

instructions. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2022




                                     - 10 -